DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Remarks and Amendments filed 04/19/2022.
Claim 1, 8, 15 have been amended.
Claims 1-20 have been examined and are pending.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1, 8, 15: 
transforming, the input data for a reward analysis, the transforming including parsing a payload from the social media platform to extract a social media user name, tag, mention, or combination thereof;
analyzing, utilizing the plurality of database tables, whether the reward program participant is eligible for a reward according to a reward structure associated with the entity;
determining, based on a result from the analyzing, a reward for the reward program participant. 
Delivering the reward to the reward program participant using addressable information.
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, these steps, as drafted, are simply a business decision regarding incentivizing a social media user action; e.g. steps of managing incentives/rewards according to rules [reward structure associated with an entity], thus falling under at least commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Furthermore, the mere nominal recitation of a generic computer components performing various steps (e.g. “by the computer system”) does not take the claim limitations out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts of incentivizing a social media user action (e.g. applicant’s “tag” that references an entity or a “mention” that includes the entity”) using generic computer components, or “link” them to a field of use (i.e. in this incentivizing ‘word-of-mouth’ type advertising via social media activity), or serve as extra-solution activity. The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
The claims do recite additional limitations, as follows: “obtaining or receiving input data from a social media platform operating in a first computing environment, the obtaining or receiving performed by a computer system operating in a second computing environment, the input data including at least one of a tag that references an entity or a mention that includes the entity, the computer system operating separately and independently of the social media platform; …the transforming further including: translating the social media user name from a text string to a numerical representation, storing the numerical representation of the social media user name, the tag, the mention, or a combination thereof in a first table of a plurality of database tables, updating a second table of the plurality of database tables to indicate whether the entity is mentioned, tagged, or both on the social media platform, associating the numerical representation of the social media user name with the social media user name in a third table of the plurality of database tables, and mapping the numerical representation of the social media user name to a reward program participant, wherein addressable user information, for the reward program participant is stored in a fourth table of the plurality of database tables, the fourth table containing a reward program identifier that identifies a reward program associated with the entity, wherein the mapping between the numerical representation of the social media user name and the reward program participant enables the social media user name to become programmatically addressable”
However, these elements do not present a technical solution to a technical problem; i.e. Applicant’s invention is not a novel nor new technique nor technical solution for “obtaining or receiving input data” regardless of server configuration, nor is a new or technical solution for transformation of data (e.g.  “transforming further including translating the social media user name from a text string to a numerical representation” reads on “hashing”, as shown below by the prior art, which is old and well-known before the effective filing date of the claimed invention) nor a new or novel method of linking [“mapping”] data and storing such data in a database or various tables of a database; applicant has not invented a new database nor table structure for storing data. 
The additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Instead, these features merely serve to generally “apply” the aforementioned concepts and “link” them to a field of use or are extra-solution activity to the already identified abstract idea and do not integrate the abstract idea into a practical application thereof.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to “link” the idea to a field of use, or “apply” the idea via generic computing components, or insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
As for the dependent claims, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claims 2, 9, 16 recite the following: “wherein the computer system, the social media platform, and the entity operating separately and independently of one another.” However, the separation and/or independent operation of servers is not technical but is instead a business decision which may be dictated by economics or law and therefore it is evident that this is not technical in nature, at this level of generality, and although it may provided context, it is not significantly more than the already identified abstract idea.
 As another example, dependent claims 3, 10, 17 recite the following: “wherein the obtaining or receiving performed by the computer system comprises making an application programming interface (API) call to a graph API of the social media platform on a periodic basis, wherein the API call is made by the computer system with permission from the entity.” However, Applicant did not invent API calls for obtaining and receiving data but instead such API calls were well-konwn at the time of the invention and applicant’s choice to make use of such calls does not serve as a technical solution to a technical problem but instead is a business decision to address operational choices for which API calls are known to be useful. 
Therefore, the Examiner does not find that these additional claim limitations integrate the abstract idea into a practical application nor provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-9, 11-16, 18-20 are rejected under 35 U.S.C. 103 as obvious over McDonough et al. (U.S. 2016/023246 A1; hereinafter, "McDonough") in view of Mascarenhas (U.S. 2002/0019764 A1; hereinafter, "Mascarenhas") and Patrick (U.S. 2014/0129311 A1; hereinafter, "Patrick").

Claims 1, 8, 15: (Currently amended)
Pertaining to claims 1, 8, 15 as exemplified in the method steps of claim 1, McDonough teaches the following:
A method, comprising:
 obtaining or receiving input data from a social media platform operating in a first computing environment, the obtaining or receiving performed by a computer system operating in a second computing environment, the input data including at least one of a tag that references an entity or a mention that includes the entity, the computer system operating separately and independently of the social media platform (McDonough, see at least [0005] and [0024] teaching e.g.: “…The social media activity is captured by the respective platforms [first computing environment] and then made available to the social media processing engine 108a [second computing environment]. Exemplary methods that can be used by the social media processing engine 108a to obtain the social media activity data include, but are not limited to, APis, subscription/ad-hoc data feeds, screen scraping, retrieval of metadata or tags associated with the social media activity data, and so forth… In some embodiments, the social media processing engine 108a pulls the social media activity data from the social media data sources 102 automatically in real-time or at periodic intervals.”; see also e.g. [0039] and Fig. 1 example: “FIG. 1. In this use case, the customer at client device 101 has just posted a tweet via his Twitter account: "I really like my new Ford car." [reference/mention of an entity] The social media processing engine 108a receives the tweet [input data includes at least a mention] via social media data feed 302a and parses the tweet to extract certain relevant information, such as the Twitter account name (e.g., @johndoe) and the text of the tweet…[e.g. Ford [the entity]”); 
transforming, by the computer system, the input data for a reward analysis, the transforming including parsing a payload from the social media platform to extract a social media user name, the tag, the mention, or a combination thereof  (McDonough, see at least again [0039] and Fig. 1 example: “…The social media processing engine 108a receives the tweet via social media data feed 302a and parses the tweet to extract certain relevant information, such as the Twitter account name [social media user name] (e.g., @johndoe) and the text of the tweet [the mention].”), 
Although McDonough teaches the above limitations, and teaches e.g. per [0013] “identifying a customer associated with a portion of the social media activity data comprises determining a social media account name [social media user name] contained in the portion of the social media activity data, and linking [mapping] the social media account name to a customer identity [reward participant] using a customer profile database…”, and teaches, e.g. per [0033], customer contact may require that the customer's contact information (e.g., email address [addressable information], phone number, mailing address, and the like) is populated [populating a database], he may not explicitly teach all of the nuances of the below recited features. However, regarding these features, McDonough in view of Mascarenhas teaches the following:
the transforming further including: 
translating the social media user name from a text string to a numerical representation (Mascarenhas, see at least [0043]-[0045], teaching e.g.: “…One skilled in the art will also realize that the user-supplied user name may actually contain information that may reveal the user's real identity. To ensure that no information about the real individual is ever revealed or is kept, the ATP may take a user-supplied user name and convert it to a unique identifier, for example, by using a hash function to convert the user name to another string of characters unrelated to the supplied user-name. (Hashing involves mapping a string of characters into a numerical value [numerical representation], and is well known in the art.)…”), 
storing the numerical representation of the social media user name, the tag, the mention, or a combination thereof in a first table of a plurality of database tables (Mascarenhas, see at least [0051], teaching: “…To access the features of the present invention, the user logs into the ATP and is identified by the ATP by a unique identifier, rather than by the user's real identity…”; Examiner notes that this implies the hash [numerical representation] of this “unique identifier”, as noted per [0043]-[0045], is stored via some mechanism by the ATP to enable the identification when the user logs into the system. Although Mascarenhas does teach, at [0065] “a table” [third table] which links/equates an ATP identifier to an NPP identifier, he may not explicitly teach the hash of the ATP identifier is stored in a “first table”. However, the Examiner finds that tables were ubiquitous before the effective filing date of the claimed invention and as a table is already disclosed as being used to store the link between two such identifiers, and it would have been within the level of skill in the art to recognize Mascarenhas would need some mechanism to store the hash value of the user-supplied user name – e.g. the hash of the ATP identifier, it therefore would have been obvious to try storing this hashed value of the user supplied identifier in a similar manner, i.e. in a table [first table], so that it would be available to create the entry in the table [third table] as Mascarenhas’ discloses at [0065] because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649); […]; associating the numerical representation of the social media user name with the social media user name in a third table of the plurality of database tables, (Mascarenhas, see at least [0065] teaching: “…a link to these different unique identifiers is available, for example, a table [a third table] equating "NPP1" to "ATP1," the features of the present invention may be employed…”);
mapping the numerical representation of the social media user name to a reward program participant (Mascarenhas, see at least [0065] teaching e.g.: “…One skilled in the art will recognize that the unique identifier used in the NPP need not necessarily be the same unique identifier as in the ATP; for example, User #1 may be identified in the NPP as unique identifier "NPP 1" while the same User #1 is identified in the ATP by the unique identifier "ATP 1." As long as a link to these different unique identifiers is available, for example, a table equating "NPP1" to "ATP1," the features of the present invention may be employed….”), wherein addressable user information for the reward program participant is stored in a fourth table of the plurality of database tables (Mascarenhas, see at least [0051] teaching: “…the user may potentially be required to supply the user's real identity, such as name, billing address [addressable information], and shipping address to complete the purchase…”; Examiner finds this disclosure implies the “billing address” [addressable information] of the user [participant] is stored when it is received. The Examiner finds that tables were ubiquitous before the effective filing date of the claimed invention and as a table is already disclosed as being used to store the link between two such identifiers of the user, and it would have been within the level of skill in the art to recognize Mascarenhas would need some mechanism to store the received “billing address” [addressable information], it therefore would have been obvious to try storing the received “billing address” [addressable information] in a similar manner, i.e. in a table [fourth table] because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649), […]
wherein the mapping between the numerical representation of the social media user name and the reward program participant enables the social media user name to become programmatically addressable (Examiner notes that this clause appears to be a statement of intended use – i.e. the mapping appears to be intended to be used, via some undisclosed step, to enable the name to be programmatically addressable. As such, this clause is interpreted as non-functional descriptive material which does not patentably recite on the mapping itself. Nonetheless, Mascarenhas, see at least [0035], teaching e.g.: “…The user database 162 maintains data on users who are part of the system. …The user database 162 also contains the anonymous user profile of such anonymous user…”; and per at least [0043]-[0045] and [0063]-[0065], e.g.: “…To be profiled, the users access the ATP 180 (e.g., automatically transferred by the NPP, by clicking on a hyperlink or by typing the ATP's URL (uniform resource locator) address). Depending on implementation, the unique identifier may be passed from the NPP to the ATP in several ways. One way is for the NPP to send the user's unique identifier when it transfers the user to the ATP (e.g., via a hyperlink [payload] with parameters [media metadata] included in the URL header)… While the user is in the ATP 180, the user is profiled… The ATP 180 using its targeting program 186 (shown in FIG. 1) determines which unique identifiers within the user database 162 (shown in FIG. 1) are compatible with or matches those attributes (e.g., product or service attributes contained in target profile(s)) sent by the NPP… For example, an attribute income is both defined in the target profile and user profile…”); 
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Mascarenhas (directed towards specific techniques involved in storing profiling information of a user, e.g. including hashing a user name, which involves mapping a string of characters into a numerical value, and is well known in the art, etc…) which are applicable to a known base device/method of McDonough (already directed towards collecting such profiling information, e.g. receiving user tweets via social media data feed 302a and parsing the tweet(s) to extract certain relevant information, and identifying a customer associated with a portion of the social media activity data comprising determining a social media account name contained in the portion of the social media activity data, and linking the social media account name to a customer identity using a customer profile database, etc…) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Mascarenhas to the device/method of McDonough because McDonough and Mascarenhas are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Furthermore, although McDonough/Mascarenhas teaches the above limitations, they may not individually teach all of the nuances of as recited below. However, regarding these features, McDonough/Mascarenhas in view of Patrick teach the following:
the fourth table containing a reward program identifier that identifies a reward program associated with the entity (Patrick, see at least Figs. 4-6 and [0032]-[0039] teaching: “…Embodiments of the method 200 further include providing an incentive option [reward program identifier] for presentation in an e-commerce shopping cart…”)
analyzing, by the computer system utilizing the plurality of database tables, whether the reward program participant is eligible for a reward according to a reward structure associated with the entity (Patrick, see at least [0027] teaching e.g.: “…the e-commerce platform 104 queries the SMIS 110 to determine whether the user [participant] qualifies for any incentives  [a reward] (e.g., by virtue of having selected/performed one or more social media actions)…. the e-commerce platform 104 may request incentive qualification information from the SMIS 110. The SMIS 110 may provide a response to the e-commerce platform 104 that includes qualification information indicating whether the user qualifies for any incentives and, if so, which incentives the user is qualified for...”; per [0025] “…For example, in embodiments, social media actions may include posting on a Face book® wall, "liking" an item or merchant [an entity] via Facebook®, "tweeting" about an item or merchant via Twitter®, "following" a merchant via Twitter®, and the like…”); 
determining, by the computer system based on a result from the analyzing, a reward for the reward program participant; and automatically delivering, by the computer system, the reward to the reward program participant using the addressable user information (Patrick, see at least [0027], teaching e.g.: “…if the user is qualified for an incentive, the e-commerce platform 104 applies the incentive (e.g., to the transaction, to a user account [addressable user information], to an associated transaction, or the like) and may process the transaction via the shopping cart…”)  
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Patrick (directed towards techniques of using collected profile type information to determine whether a user qualifies for rewards and providing such rewards for users who are qualified [eligible]) which are applicable to a known base device/method of McDonough/Mascarenhas  (who already teach collection and profiling of such information) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Patrick to the device/method of McDonough/Mascarenhas  because McDonough/Mascarenhas  and Patrick are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 2, 9, 16:
McDonough/Mascarenhas/Patrick teaches the limitations upon which these claims depend. Furthermore, McDonough teaches the following:
…wherein the computer system, the social media platform, and the entity operating separately and independently of one another (McDonough, see at least [0005] and [0024] and [0039]. E.g.: The social media activity is captured by the respective platforms [first computing environment] and then made available to the social media processing engine 108a [second computing environment], and the company, Ford [an entity], which the user tweeted about are each separate entities operating independently of each other).

Claims 4, 11, 18:
McDonough/Mascarenhas/Patrick teaches the limitations upon which these claims depend, and McDonough teaches his system may provide a means for a customer to “opt” [signup] to have trades automatically execute and his system may pre-fill a trade ticket with information necessary to execute a proposed trade (e.g. per [0045]), and teaches his system “retrieves customer account information from database 110” and may determine whether a user, and/or spouse of a user, has “login access” to other systems and portals [3rd party  servers] (e.g. see at least [0048]), McDonough may not teach all the nuances regarding providing a user such ‘opt-in’ [signup] means as recited below. However, regarding these features, McDonough in view of Mascarenhas and Patrick teaches the following: 
…further comprising: providing a signup form through a reward program page hosted on a server computer that operates in a third computing environment, wherein the third computing environment is separate from, and operates independently of, the first computing environment and the second computing environment (
Mascarenhas, see at least Figs. 1 and 2, and [0038] teaching an ATP system 180 comprising three separate servers where user interface 182 for registering [signup] resides on a separate server from Web Server 150; e.g. per at least [0038].: “…The user interface program 182 generally comprises program logic that displays Web pages to users. Depending on the functions provided by the ATP, it may include, but is not limited to, program logic that displays Web pages that enables users to register within the system…”
Patrick, see at least [0026] teaching: “…Upon receiving a user selection of an authentication option, the SMIS 110 may facilitate connecting the user with the social media provider 112, 114… For example, in an embodiment, the SMIS 110 presents a button that is hyperlinked to an authentication interface (e.g., log-in screen) associated with a social media provider 112 or 114…”).  
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Mascarenhas and Patrick (which are directed towards techniques for both facilitating user login and registration [signup] both of which may be facilitated from a computer operating in a third server environment and such third server may be independently operated) which are applicable to a known base device/method of McDonough (already directed towards providing a means for a user to ‘opt-in’ [signup] for system provided services and collecting profiling information, from servers which are separate and independent from the profiling server, e.g. via use of API calls, etc…) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Mascarenhas and Patrick to the device/method of McDonough, e.g. to facilitate McDonough’s means for allowing a user to ‘opt-in’ [signup] because McDonough, Mascarenhas, and Patrick are all analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 5, 12, 19:
McDonough/Mascarenhas/Patrick teaches the limitations upon which these claims depend. Furthermore, McDonough/Mascarenhas in view of Patrick teaches the following: 
…wherein the signup form comprises a first user input field for a social media user name and a second user input field for an email address (Patrick, see at least [0026] “…Upon receiving a user selection of an authentication option, the SMIS 110 may facilitate connecting the user with the social media provider 112, 114 and, upon receiving a user selection of a social media action option, the SMIS 110 may facilitate the social media action. For example, in an embodiment, the SMIS 110 presents a button that is hyperlinked to an authentication interface (e.g., log-in screen) associated with a social media provider 112 or 114…”; Examiner notes that it was within the level of ordinary skill in the art before the effective filing date of the claimed invention that social media login often require login via either user name or email address and hence makes provision for both options via their login screen. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have tried such option when implementing the system of Patrick because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Patrick which is applicable to a known base device/method of McDonough/Mascarenhas  to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Patrick to the device/method of McDonough/Mascarenhas  because McDonough/Mascarenhas  and Patrick are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
  

Claims 6, 13, 20:
Although McDonough/Mascarenhas/Patrick teaches the above limitations, neither McDonough nor Mascarenhas may teach all of the nuances of as recited below. However, regarding these features, McDonough/Mascarenhas in view of Patrick teach the following:
…wherein analyzing whether the reward program participant is eligible for a reward comprises applying a rule that specifies a trigger point defined in the reward structure, wherein the trigger point comprises a trigger quantity, a time in between social media posts, a total amount of times a reward program participant is allowed to tag or mention the entity, a frequency or timeframe by which a number of social media posts about the entity is to be made, or a keyword or hashtag that must be included in a social media post (Patrick, see at least Figs. 2 and 5, and at least [0002], [0027], [0033], and [0041], teaching e.g.: “…The SMIS also may present an indication of an available incentive corresponding to the social media action (block218)…” and “…the e-commerce platform 104 queries the SMIS 110 to determine whether the user qualifies [is eligible] for any incentives (e.g., by virtue of having selected/performed one or more social media actions) [a rule that specifies a trigger point]. …if the user is qualified [eligible] for an incentive, the e-commerce platform 104 applies the incentive (e.g., to the transaction, to a user account [addressable user information], to an associated transaction, or the like) and may process the transaction via the shopping cart…”; where per at least [0041], user options for social media actions include, e.g.: “…the first region 402 presents a first social media action option 434 (e.g., "Like") and a second social media action option 436 (e.g., "post" to the user's wall). The first region 402 includes an indication 438 of an available incentive associated with the first social media action option 434 and an indication 440 of an available incentive associated with the second social media action option 436…”; here applicant’s “trigger qty” reads on Patrick’s requirement to merely “post” [i.e. once – a trigger qty of one].)  
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Patrick (directed towards techniques of using collected profile type information to determine whether a user qualifies [is eligible] for rewards and providing such rewards for users who are qualified [eligible]) which are applicable to a known base device/method of McDonough/Mascarenhas  (who already teach collection and profiling of such information) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Patrick to the device/method of McDonough/Mascarenhas  because McDonough/Mascarenhas  and Patrick are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
 
Claims 7, 14:
McDonough/Mascarenhas/Patrick teaches the limitations upon which these claims depend. Furthermore, McDonough teaches the following: 
…wherein the addressable user information comprises an email address of the reward program participant (McDonough, see at least [0032]-[0033], teaching e.g.: For example, the engine 108a can select a workflow action item that would initiate a customer contact transaction (e.g., email, text message) via the organization's CRM system informing the customer of options available to him;  For example, the workflow action item for a customer contact transaction may require that the customer's contact information (e.g., email address, phone number, mailing address, and the like) is populated.)

Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as obvious over McDonough in view of Mascarenhas and Patrick further in view of Avery (U.S. 2013/0339160 A1; hereinafter, "Avery").

Claims 3, 10, 17:
McDonough/Mascarenhas/Patrick teaches the limitations upon which these claims depend. Furthermore, McDonough teaches the following:
…wherein the obtaining or receiving performed by the computer system comprises making an application programming interface (API) call to a graph API of the social media platform on a periodic basis (McDonough, see at least [0008] and [0021], [0024], [0029], etc… teaching e.g.: “…the social media activity data is received via an application programming interface (API) between the social media processing engine and a social media data source…”), 
Although McDonough teaches the above limitation, he may not explicitly teach the following nuance. However, regarding this feature, McDonough in view of Avery teaches the following:
wherein the API call is made by the computer system with permission from the entity (Avery, see at least [0058] teaching: “…API permissions can be set with respect to fields within Profile objects, or to API operations using the Profile Service itself…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Avery (directed towards setting API permissions for particular profile object information) which is applicable to a known base device/method of McDonough (already directed towards using API calls by an entity to collect user profile information) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Avery to the device/method of McDonough, such that McDonough’s API call to retrieve profile information related to an entity (e.g. a tweet regarding a Ford [an entity] car, per McDonough [0039]) is made based upon permissions set by such entity, because McDonough and Avery are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Response to Arguments
Applicant amended claims 1, 8, 15 on 04/19/2022. Applicant's arguments (hereinafter “Remarks”) also filed 04/19/2022, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 101 and 103 rejections with updated citations to McDonough in view of Mascarenhas and Patrick.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622